[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 464 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 465 
That the defendant's route from Chicago in the direction of Dalton, Ga., terminated at the city of New York, was an undisputed fact, and if it had been necessary to prove that the plaintiff, at the time of leaving his package with the defendant, knew that fact, and that the defendant had no interest in or control over any route between New York and Dalton, the evidence was quite sufficient to justify such a finding. The fact that the defendant, within four days after the receipt of the package, delivered it to the Adams Express Company to be forwarded as directed, does not seem to have been questioned at the trial, nor was any question made as to the responsibility of that company. All these facts were substantially conceded by the learned judge at the circuit, who refused to recognize the general principle that the obligation of an express company is simply to carry safely to the end of its own route and then deliver its freight in the condition in which it was received to the next carrier upon the line with proper directions (see 2d Redfield on Law of Railways, 4th ed. sub. 14 of § 169, p., 23, as applicable to this case), "because," as he said, "here is an express company receiving a package and giving a receipt to carry it through to Dalton, Georgia;" and upon this ground alone he placed the plaintiff's right to recover. Such was not the language of the receipt; the undertaking was to forward the package (not to carry it) to Dalton, and by the terms of the receipt its liability was expressly limited to that of a forwarder. If, therefore, its language can be construed into an undertaking to do otherwise than forward, or, in equivalent language, send it by another safe line from the termination of its own line, there should be something in the surrounding circumstances indicative of the defendant's intention that the plaintiff should understand from the terms of the receipt that it intended to become liable for the negligence of the connecting lines between the termination of its own line and Dalton, in which it had no interest and over which it had no control. There was not even evidence that there were competing lines *Page 467 
between Chicago and Dalton, or any circumstance, however slight, contributing to the establishment of any motive or interest which could have prompted such an undertaking. The charges from Chicago to Dalton were not paid, as in the case of Weed v. TheSaratoga and Schenectady Railroad Company (19 Wend., 535), and if the cotemporaneous entry of the transaction, made in the defendant's books, had not been erroneously rejected (Barker v.The N.Y.C.R.R. Co., 24 N.Y., 599), it would have appeared that the defendant's only charge for its services was one dollar, a moderate price for transmitting the package over its own line from Chicago to its termination in New York. It was urged that, by a just interpretation of the language of the receipt, it was apparent that the defendant's engagement was to carry the package to Dalton, present it at the bank for redemption, and receive and return the proceeds, and, if it was not redeemed, to return the package. The original receipt was not produced. Secondary evidence of its contents furnished by the plaintiff was its substitute, the accuracy of which was not conceded by the defendant. If the secondary evidence is susceptible of the construction the plaintiff claims for it, the court erred in not permitting the defendant to prove the contents of the cotemporaneous entry of the transaction, in which it did not appear that the contents of the package was received, and to be, by the defendant, presented for redemption, in connection with the evidence offered of the custom of the office, whenever the company was to make collections, to enter that fact on its book as a part of the transaction; all this had a bearing as to the accuracy of the copy of the receipt produced by the defendant. But assuming the copy to have been accurate, the plaintiff's construction of it cannot be sustained. The package was directed to the Bank of Dalton; the undertaking was to forward it to that bank, who, by the direction upon the package, was made its consignee. The apparent object of the consignment was the redemption of the currency contained in it; redeeming it or seeing to its redemption was a trust confided to the consignee. My *Page 468 
conclusion is that, by the contract, the defendant undertook to carry the package over its own line and to forward, or, in equivalent language, send it from the termination of its line, in the same condition it was received, by a connecting route; all of which was done by the safe delivery of the package to the Adams Express Company with proper directions. Upon this ground, as well as for the errors stated in rejecting evidence offered by the defendant, the order granting a new trial should be affirmed, and judgment absolute ordered in favor of the defendant, with costs to be adjusted.